UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-1237


In Re: JONATHAN A. LOY,

                Debtor.

----------------------

JONATHAN A. LOY,

                Debtor – Appellant,

          v.

JEREMIAH ANTHONY O’SULLIVAN, as Trustee and Receiver for the
bankrupt Jonathan A. Loy,

                Trustee – Appellee,

          and

W. CLARKSON MCDOW, JR., U.S. Trustee,

                Trustee.



                            No. 13-1247


In Re: JONATHAN A. LOY,

                Debtor.

----------------------

JONATHAN A. LOY,

                Debtor – Appellant,
          v.

JEREMIAH ANTHONY O’SULLIVAN, as Trustee and Receiver for the
bankrupt Jonathan A. Loy,

                Trustee – Appellee,

          and

W. CLARKSON MCDOW, JR., U.S. Trustee,

                Trustee.



                            No. 13-1248


In Re: JONATHAN A. LOY,

                Debtor.

----------------------

JONATHAN A. LOY,

                Debtor – Appellant,

          v.

JEREMIAH ANTHONY O’SULLIVAN, as Trustee and Receiver for the
bankrupt Jonathan A. Loy; U.S. TRUSTEE,

                Trustees - Appellees.



                            No. 13-1358


In Re: JONATHAN A. LOY,

                Debtor.

----------------------



                                 2
JEREMIAH ANTHONY O’SULLIVAN, as Trustee and Receiver for the
Bankrupt Jonathan A. Loy,

                Plaintiff – Appellee,

          v.

JONATHAN A. LOY,

                Defendant – Appellant,

          and

SUSAN J. LOY; JOSEPH L. R. PINARD; LEO JON PERK; TOM C.
SMITH, JR.

                Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Newport News.       Raymond A. Jackson,
District Judge.    (4:12-cv-00091-RAJ-LRL; 4:12-cv-00090-RAJ-DEM;
4:12-cv-00115-RAJ-TEM; 4:12-cv-00151-RAJ-TEM; 09-51379-FJS; 09-
05034-FJS)


Submitted:   July 31, 2013               Decided:   August 7, 2013


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan A. Loy, Appellant Pro Se.       James Robertson Clarke,
MCGUIREWOODS, LLP, Norfolk, Virginia; Douglas Michael Foley,
MCGUIREWOODS, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 3
PER CURIAM:

             In Nos. 13-1237 and 13-1247, Jonathan Loy appeals the

district court’s orders affirming the bankruptcy court’s orders

denying his motion to revoke recognition of a foreign bankruptcy

proceeding, 11 U.S.C. § 1517(d) (2006).                      In No. 13-1248, Loy

appeals the district court’s order dismissing his appeal from

the bankruptcy court’s order denying his motion to dismiss the

underlying Chapter 7 proceeding.                   Appeal No. 13-1358 is Loy’s

appeal from the district court’s order adopting the bankruptcy

court’s report and recommendation to grant summary judgment in

favor   of    Jeremiah      O’Sullivan,          the   trustee   in    Loy’s   English

bankruptcy        proceeding,    on   his         claim   seeking      a   declaratory

judgment     that    two    transfers    of       real    property     were    void   ab

initio, and striking Susan Loy’s affirmative defense in which

she attempted to assert an ownership interest in the property.

We have thoroughly reviewed the record on appeal as well as the

parties’ briefs and find no reversible error.                         Accordingly, we

grant Loy’s motions to proceed in forma pauperis and affirm all

appeals      on    the   reasoning      of       the   courts    below.        Loy    v.

O’Sullivan,       Nos.     4:12-cv-00091-RAJ-LRL;          4:12-cv-00090-RAJ-DEM;

4:12-cv-00115-RAJ-TEM; 4:12-cv-00151-RAJ-TEM (E.D. Va. Jan. 22,

2013; Feb. 12, 2013).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                             4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    5